 3:10-cv-01469-CMC          Date Filed 06/16/20      Entry Number 41         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Robert Lee Foster,                                      Civil Action No. 3:10-cv-1469-CMC

                            Plaintiff,
                vs.                                                     ORDER

 Spartanburg County Police Department and
 Crime Lab; Spartanburg County; Sheriff
 Department Crime Lab of Spartanburg City;
 Tony Fisher; Chuck Wright; Officer Mynlor
 Beach; Sgt Ashley C. Harris,

                            Defendants.

        This matter is before the court on Plaintiff’s second motion to reopen case, arguing he was

never indicted in state court for the conviction on which he is serving time, and he should be

released based on his medical conditions and the coronavirus. ECF No. 39. He also filed a

“Petition for Writ of Habeas Corpus,” citing 28 U.S.C. § 2254. ECF No. 40. Defendant appears

to argue he has been held too long because his prior convictions have now been expunged. Id. He

appears to have filed this document in several closed cases he has previously brought in this

District.

        Plaintiff’s original case brought pursuant to 42 U.S.C. § 1983, alleging improprieties in the

crime lab testing of the substances in his criminal case, was closed on September 27, 2010. ECF

No. 18. That case was dismissed because Plaintiff had three strikes under 28 U.S.C. § 1915(g) yet

failed to pay the filing fee. Plaintiff appealed that dismissal, but the appeal was dismissed for

failure to prosecute. ECF No. 28.
    3:10-cv-01469-CMC       Date Filed 06/16/20      Entry Number 41        Page 2 of 2




        Plaintiff’s current motion requests his original § 1983 case be reopened. However, he

alleges new grounds for relief that appear to be unrelated to the original case. In addition, nearly

ten years have passed since the previous case was closed. It appears Plaintiff is attempting to

circumvent the three strikes rule, which would not allow him to file another case without paying

the filing fee, by requesting to reopen his old case. The court will not reopen the previously closed

case.1 Further, any Petition for Writ of Habeas Corpus would have to be filed as a new case under

§ 2254, not merely as a new motion in an old case. Plaintiff’s motion is denied and his petition

for writ of habeas corpus is dismissed (ECF Nos. 39, 40).

        IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
June 16, 2020




1
 It also appears the grounds in his current motion to reopen challenge the constitutionality of his
continued incarceration after a state court conviction. Such a challenge would be barred in a §
1983 action by Heck v. Humphrey, 512 U.S. 477 (1994).
                                                 2
